                                           Case 3:19-cv-03638-SK Document 23 Filed 08/28/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KYO HAK CHU,                                        Case No. 19-cv-03638-SK
                                   8                    Plaintiff,
                                                                                             SECOND ORDER TO SHOW CAUSE
                                   9              v.

                                  10     MICHAELS STORES, INC.,
                                  11                    Defendant.

                                  12          Pursuant to General Order 65, ¶ 7(a), the parties were required to conduct a joint inspection
Northern District of California
 United States District Court




                                  13   of the premises within sixty days after service of the complaint. Within forty-two days of the joint

                                  14   site inspection, the parties are required to file a Notice of Need for Mediation. Plaintiff served

                                  15   Defendant with the complaint on February 7, 2020, which was the same day the Court issued an

                                  16   Order to Show Cause why this case should not be dismissed for failure to prosecute. (Dkt. Nos.

                                  17   11, 15.) Therefore, pursuant to General Order 56, the last day for Plaintiff to file a Notice of Need

                                  18   for Mediation was May 19, 2020. To date, Plaintiff has not yet done so. The Court has a full case

                                  19   load and does not have the time to manage this case for Plaintiff. It is Plaintiff’s responsibility to

                                  20   proceed diligently. Accordingly, Plaintiff is HEREBY ORDERED to Show Cause in writing by

                                  21   no later than September 15, 2020 why this case should not be dismissed for failure to prosecute

                                  22   pursuant to Federal Rule of Civil Procedure 41(b). Plaintiff is admonished that if he does not file

                                  23   a response by this deadline, the Court will dismiss the action without prejudice.

                                  24          IT IS SO ORDERED.

                                  25   Dated: August 28, 2020

                                  26                                                     ______________________________________
                                                                                         SALLIE KIM
                                  27                                                     United States Magistrate Judge
                                  28
